DETAILED ACTION 
The present application, filed on 8/9/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 9-22 are pending and have been considered below. 


Priority
This application is a CON of 15/955,575 04/17/2018 PAT 11087352 which claims benefit of 62/486,786 04/18/2017 and claims benefit of 62/617,937 01/16/2018. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 8/9/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of patent US 11,087,352. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s independent claim 9 reads on the patent US 11,087,352's independent claim 1. The claim recites a method. The equivalent pairs recite the same limitations, with the patent US 11,087,352 claims reciting few more limitations. The additional limitations make the claim narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Therefore, the provisional double patenting rejection still is appropriate in this case.  

With regards to the dependent claims: 
Application claim 10 reads on patent US 11,087,352 claim 1. 
Application claim 11 reads on patent US 11,087,352 claim 2. 
Application claim 12 reads on patent US 11,087,352 claim 3. 
Application claim 13 reads on patent US 11,087,352 claims 3, 4 limitations. 
Application claim 14 reads on patent US 11,087,352 claim 5. 
Application claim 15 reads on patent US 11,087,352 claim 6. 
Application claim 16 reads on patent US 11,087,352 claims 4, 5 limitations. 
Application claim 17 reads on patent US 11,087,352 claim 12. 
Application claim 18 reads on patent US 11,087,352 claim 8. 
Application claim 19 reads on patent US 11,087,352 claim 9. 
Application claim 20 reads on patent US 11,087,352 claim 10. 
Application claim 21 reads on patent US 11,087,352 claim 7. 
Application claim 22 reads on patent US 11,087,352 claim 13.

This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been in fact patented.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20140365305 A1	2014-12-11	12	Arditi; Yoel et al.	PROVIDING GEOSPATIAL-TEMPORAL NEXT-BEST-ACTION DECISIONS
US 20140074569 A1	2014-03-13	60	Francis; Scott Christopher et al.	SYSTEMS AND METHODS FOR FACILITATING LOYALTY AND REWARD FUNCTIONALITY IN MOBILE COMMERCE
US 20170098211 A1	2017-04-06	36	KILLORAN, JR.; John P. et al.	SYSTEM AND METHOD FOR GIFT CARDS INTEGRATION WITH PAYMENT
US 20140074617 A1	2014-03-13	21	Mukherji; Ashish Kumar et al.	Business Applications Using Social Media with Mobile Technology
US 20100023412 A1	2010-01-28	34	Kitagawa; Yoshiko et al.	Electronic Commerce Method and License Registration Check Server Used for the Same
US 20090125429 A1	2009-05-14	324	Takayama; Hisashi	Mobile electronic commerce system
US 20170064402 A1	2017-03-02	37	Killoran, JR.; John P. et al.	SYSTEM AND METHOD FOR INTERACTIVE TELEVISION WITH MESSAGING BASED PAYMENTS
US 20060020508 A1	2006-01-26	8	Gorti; Sreenivasa Rao et al.	Proxy-based profile management to deliver personalized services
US 20030079133 A1	2003-04-24	28	Breiter, Gerd  et al.	Method and system for digital rights management in content distribution application
US 20070271194 A1	2007-11-22	32	Walker; Jay S. et al.	Products and Processes for Providing Offers for Products Dispensed from a Dispensing Device
US 20190287069 A1	2019-09-19	37	KASSEMI; James et al.	SYSTEM AND METHOD HAVING INCREASED SECURITY USING SIMPLE MAIL TRANSFER PROTOCOL EMAILS VERIFIED BY SPF AND DKIM PROCESSES
US 20110131096 A1	2011-06-02	37	Frew; David T. et al.	TARGETED ENROLLMENT
US 20130159072 A1	2013-06-20	11	Vadhri; Srinivas	Family Plan Promotional Offer Sharing
US 20150242764 A1	2015-08-27	15	Subbaraj; Puvanenthiran	SYSTEMS AND METHODS FOR REMOTE CHECK-IN
US 20150254704 A1	2015-09-10	55	Kothe; Kyle William et al.	MOBILE-OFFER CREATION
US 20150200981 A1	2015-07-16	14	Garrick; Gloria B. et al.	PROVIDING GEOLOCATION NOTIFICATIONS TO INCREASE COLLABORATION BETWEEN USERS
US 20130346221 A1	2013-12-26	37	Rangachari; Sairam et al.	SYSTEMS AND METHODS FOR PROVIDING MERCHANTS WITH USER INTERFACES FOR MANAGING ONLINE DEALS
US 20130318207 A1	2013-11-28	52	Dotter; James Eric	SYSTEMS AND METHODS FOR MANAGING MOBILE APP DATA
US 7177839 B1	2007-02-13	63	Claxton; Allen et al.	Reliance manager for electronic transaction system

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622